Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendments and remarks filed on 8/24/2021.   The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 20-22, 24-32 and 34-39 are pending and claims 1-19, 23 and 33 are canceled.
This action is made Final. 

Response to Arguments
Applicant’s arguments, see communication and arguments filed 8/24/2021, have been fully considered and are not persuasive.  Applicant amended claims 20, 30 and 38, thus the rationale has changed in the rationale below, necessitated by applicants amendment. To this end, a new ground of rejection is presented below. However, Applicant contends that neither Rhee, Thattai nor Dolin show “utilizing information external to the communications between users to rank the user” because Applicant contents the prior art is forced to analyze communications in the local or their own logs. Further, Applicant argues Dolin does not show ranking or organizing profile information. The Examiner disagrees and agrees. As to the later, Dolin is not relied up to show the aggregation or ranking feature, Rhee is. Thus, the Examiner agrees to applicant’s assertion. Nonetheless, the rejection is based on the combination of Rhee, Thattai and Dolin. In that the rejection shows the examiner contends Rhee can rank the communication information either accessed by internal or external source and display said information in application. The combination of Thattai and Dolin reflect how profile information and retrieving said profile information include profiles of phone numbers, contact information and message information where said information can be accessed in another location and then stored on the device.  The motivation as expressed in Dolin is that several applications may contain profile information about a given user with no method to access them without the use of the teachings in Dolin. By providing the user id and identifying information secondary information can be retrieved and then presented to the user of Dolin. Thus, the Rhee interface accessing external information could be improved by the information in Dolin so as to not require the user to have to sign into multiple locations to view their profile information. Thereby aggregating profile information into one location makes it easier. (Para 2, 35-36). Therefore, to the 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
4. 	Claims 20-22, 24-32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee et. al. U.S. Publication No. 20070174432 published July 26, 2007, in view of Thattai et. al. U.S. Publication No. 20080172464 filed Jan 12, 2007, in further view of Dolin et. al. U.S. Patent Publication No. 20080316925 filed June 21, 2007. 
The present application refers to a profile 108 as containing and being displayed in a variety of ways as:
[0015] The e-mail client 102 also includes a profile 108. In the example depicted, the profile 108 is displayed as an additional panel within the e-mail client 102 positioned to the right of the inbox viewing panel 104 and the e-mail viewing panel 106. This additional panel is sometimes referred to as a side bar. In some implementations, the profile 108 can be located at the top, bottom, left side, or any other location within the e-mail client 102. In still some implementations, the profile 108 can be displayed in a stand-alone window, in a pop-up bubble displayed over a portion of the e-mail client 102, or integrated as part of one of the other viewing panels displayed by the e-mail client 102. For example, a pop up bubble containing a profile 108 can appear when an e-mail is selected in the inbox viewing panel 104, when an e-mail address or portion of text in the e-mail viewing panel 106 is selected, or when a mouse icon is moved over an e-mail address, name, icon, or portion of text. In another example, information can be integrated as part of the body of an e-mail, such as inserting a picture next to a person's name in the body of an e-mail, or inserting a person's name next to a phone number in an e-mail or attachment. 
[0016] The profile 108 can contain information relating to a sender of an e-mail, a recipient of an e-mail, the body of an e-mail, an attachment to an e-mail, or a person or topic mentioned in an e-mail. In alternate implementations, the profile 108 can contain information related to a sender, recipient, body, attachment or topic of another communication medium such as an instant message, a phone call, a text message, an Internet message board, a social network message or comment, or a voice over IP communication. The user can implicitly request information to be displayed in the profile 108 by selecting an e-mail in the inbox viewing panel 104 or selecting text within a header or body of an e-mail in the e-mail viewing panel 106. In some implementations, the profile can include additional information (e.g., derived information such as search results derived from a topic mentioned in a communication). 
The present application does not specifically define a “network resource” but refers to collecting data from outside sources such as:
[0031] In some implementations, the system 100 can collect data from outside sources in order to determine contacts 128 to be listed in the contact network 122. The system 100 can query various sources to extract information on contacts that can be associated with the sender 112 and listed in the contact network 122. Sources of information that can be queried to derive contacts associated with the sender 112 can include web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data or company website profiles. 
[0058] The profile 130 can include contact information 146. The contact information 146 displayed can include e-mail addresses, telephone numbers, screen names, social The contact information 146 can be collected from a variety of sources including communications between the person 132 and the user, communications between the user and other persons, e-mail body text, e-mail meta data, e-mail header information, e-mail attachments, web search engines, people search engines, social networks, e-mail clients, instant messages, personal web pages, telephone directories, scanned business card data, text messages, picture sharing websites, video sharing websites, profile pages, telephone communications, or customer relationship management systems. For example, when the user receives an e-mail from a person, that person's e-mail address can be added to the list of contact information 146 for that person's profile 130. In another example, when the user makes a phone call to a person, that person's telephone number can be added to the list of contact information 146 for that person's profile 130. 

[0066] In some implementations, contact information can be extracted from a shared network drive or through a secure connection. In some implementations, contact information can be automatically shared between systems. For example, the person 132 can elect to share contact information with all people in a trusted network, such as all people with e-mail extensions from the same company. A computer belonging to the person 132 can then automatically send contact information to all trusted people. If the user is in the network of trusted people, the person 132's contact information will automatically be shared with a computer or system belonging to the user.
 Therefore based on the intrinsic information in the present application specification and MPEP 2111.01, the skilled artisan at the time of the invention would understand that the plain meaning of a “network resource” in the claim is “any network resource” that can be “identified” and provide communication information to the requestor. Said information, according to the specification can be accessed from a number of sources such as a web page, an external device or even telephone directories or email information or profile pages, etc. Moreover, a profile is information about a user that has sent a communication to the device and said profile information can be displayed in different ways. 

In regard to Independent claim 20, Rhee teaches a method comprising: 
Receiving, at a computing device over a network, input identifying a set of users from a device of a first user (See Fig. 3a, input of menu to select top 6 users, or set of users). As shown in Rhee, upon selection then the system retrieves more information and as shown in fig. 3a, users 1-6 are identified after the selection (view top 6) (e.g. message information and data Para 23, statistical data; Ranking data Para 25, in life diary application). 

    PNG
    media_image1.png
    823
    817
    media_image1.png
    Greyscale
  
retrieving, by the computing device, communication information between the first user and each user in the set of users, said communication information comprising data associated with communications the first user has had with each user over the network, said data indicating real-world and digital characteristics relating to content of each communication and delivery of each communication (See fig. 3a above and also Fig. 3B, below.) Rhee shows explicit retrieval of communication information between Borory, and Andy and Mong and Eric, etc. where the data indicates the total conversation time for example and the number of messages (See also Para 31-33). As also shown below, Rhee teaches alternatively from a chat window the user can select users 
    PNG
    media_image2.png
    816
    681
    media_image2.png
    Greyscale
  

Identifying, via the computing device, an independent network resource comprising information about each user in the set of users, (See Rhee, Fig. 1 communication log and Life diary application  where the log stores events as data such as a transmission and receipt of SMS messages and phone calls, from independent resources on a network (e.g. service providers). As stated above the broadest reasonable interpretation of a “network resource” can be a variety of sources that provide information. Rhee identifies each contact from a given identified source and then totals the amount of communication, messages, files transmitted, etc. and identifies frequent contacts and relationships with other users to which are ranked upon output to a display. (Para 22, 23-24, 27, 31, noting the network resource information can be stored in an external memory or internal memory of the device (Para 22-24, 35-36). As shown in Fig. 2, the user selects event in life diary application (items 214, 210). The system identifies the user “borory” by presenting the user with ranking information of the user (See menu item 7) to which the specific telephone number (from a network resource provider). The storage unit 110 stores information on the receipt of SMS messages, phone calls, use of phone, mobile blogs, etc. A frequent contact is identified, as is the network origination information from which the contact messages or calls from. The life diary application (Para 35) identifies the address book as a resource that includes information about users where the content of the communications log, and address book are presented in the life diary application (See figure 2-4) and where the log shows communications came from. As shown in at least fig. 3a, Borory is labeled as a contact and identified by the phone number for the contact. Therefore, Rhee at least “identifies” a resource that has “information” about the user communicating with the device. The claim only need identify the resource. It is noted the present application specification (Para 30-31) the specification states that from a communications the system can extract a contacts information. Or the system can collect 
analyzing, via the computing device, said real-world and digital characteristics of each communication, and determining via the communication device, based on said analysis and the identified network resource information, for each communication, a value of a respective user in the set of users  (See Figure 3a and 3b, the value analyzed is a number for each user (See numbers 1-6) based on number of messages communicated with the user of the device) (Para 23-24, 31; see also Para 38-43). For example, see life diary application, accessing resource (address book) fig. 2 and 4 to display a given contact as either a specific contact with correlated information from the communication log, in a ranked form (e.g. value) (Para 30-31) and then alternatively uses said ranking in an animation fig 4 to reflect more frequent communication to a contact in the address book represented as each fish. Once again the address book, stored in external memory is as interpreted at least one resource providing information, the identified network resource accessed by the life diary application to present the address book information to the diary app which then also retrieves the communication log and feeds the information in the statistical analysis unit 120 so as to present the graphical elements of the diary in figure 2-4 to reflect the relationship with another user. A different interpretation of the “network resource” is the service provider to which the messages or phone communication originated from. 
generating, via the computing device, a profile for said first user based on said communication information, said profile comprising interactive information associated each user in said set of users, said generation comprising ranking the communication information of each user based on said determined value of each user, and configuring said profile to display said ranked communication information ((See Para 22-25, the system generates a profile for each user or relationship Fig. 3b and 4, as address book and graphical information. As shown in Fig. 4, the size and color of each contact is 
receiving, via the computing device, a request to display said first user profile; and causing, via the computing device, said first user profile to be displayed in response to said request ( See Fig. 2, Para 26-28 and 42;) As Shown, a request is placed to retrieve the profile of “borory” and then is displayed.)

    PNG
    media_image3.png
    637
    747
    media_image3.png
    Greyscale

See also Fig. 4, user selects relationship from menu to display a user profile from the system where each of the users are displayed by size and color and communication activity or overall profile). 

Nonetheless, Rhee does not mention the “phrase” profile within the disclosure. While as stated Rhee, a user is displayed with contact information and picture which is under the broadest reasonable interpretation, of the claimed “ profile”, consistent with that as has been defined in the present application as sender or recipient and information about the phone call, message etc. The profile of Rhee also contain a picture next to a person’s name (See Rhee, fig 2 and in the message windows of 3b). Nonetheless, it accordance with MPEP 2111, the skilled artisan prior to the effective date of the invention would interpret the plain meaning of “profile” to not simply include just the features listed in the specification. In fact, none of the specific features appear in at least the independent claims, thus will not be interpreted to import such features. Rather, the teachings of Rhee in view of Thattai can be relied upon to show the features of a “profile based on communication information”, as claimed. 
network resource” as an accessible shared page. (fig 5-11). The page is a shared resource between the user and other users and provides a history of communications between the users (Para 37, 39-40, 42). Very similarly to Rhee the interview of Thattai shows a list of contacts in communication with a user. The user can select on view contacts (bottom right) or select profiles to get to figure 7.  By navigating through the interface, the user can view profiles fig. 7, a common “we page”, fig. 8 and a “may page”.  Thattai teaches a management module 100, that gathers said content over a network and manages relationships with other users (Para 41-42, 45-47, and 52) where information is extracted and stored from network locations and resources. Thattai shows module 210, contacts database 214 are used to display events and activities with other users (Para 52, 59) shared with contacts in the contacts database and histories of communications between users (59-60). As shown, the digest (fig.5), much like that of Rhee (Rhee display 210), Thattai can display a group and overall communication activity with another user (Para 75) (fig.7-8).  Thattai teaches a profile page (fig. 7), much like the Rhee (screen 23), where Thattai shows the screen is a profile of a user and displays communications between a particular user and the user across a variety of communications channels (Para 41) on a network. Said profile page also contains activities, events, etc. (Para 75-77, 82-99, Fig. 7-10) and links to other users (Para 75-77). The shared pages consist of profiles that can be accessed on a “network resource”, separate from the communication via a “shared page” and retrieves communication information such as an email, contact information, etc. and displays said information in the shared page (Para 77, 89-92).  Thus as shown in fig. 5-11, the shared page displays multiple pieces of information about a user and other users and displays said information accessible on at least a web page, which is 
Regarding “profiles” Thattai teaches displaying interactions with other users in a displayable view (Para 35, 40) that can comprise a number of profiles. Thattai teaches interactions with others may be expressed in a shared page consisting of persona profiles (Para 42). Thattai teaches the displayed view or shared page can contain a number of interactions from several different profiles (Para 56). Thattai teaches the page can be tailored to display different levels of communications with a user and other users (Para 63). Thattai teaches a profile can include: name, persona, status of a profile, vault status, as well as other communications information (Para 69). Further, Thattai teaches a persona profile 500 includes a particular persons user contacts, image and profile (Para 76). A person’s contacts consists of profiles of other users (friends, relatives, others) and groups to which a user and others have a contextual relationship with (Para 77). As shown in fig 7, Thattai teaches a profile view of a user, the contact details, and shared contacts with a particular user, thus Thattai also teaches displaying a profile, with an independent resource information link embedded within (See Para 83-87), as also displayed in fig. 11. As explained above, context (facets) can be tailored to (work, family, social, etc.)(Para 50) and used to organize the profiles. Therefore, as shown in fig. 8, a work based facet and persona profile with common interests would reflect in the information on the profile “we page”. As shown the shared page shows where shared contacts information includes communication information and interactions in a profile (Para 89-91). As also shown in Fig, 9-10, Thattai teaches displaying other versions of a particular persons profile displayed to the user (Para 93-97). Thattai teaches the user can, via fig 10, search for contacts containing profiles that also related to the users profile (Para 99). Thattai expressly teaches based on the communication information between users a process of ranking the communication information between the users (fig. 
Therefore, the resulting combination of Rhee’s life application (210) with Thattai’s life map (Para 9-10, 52, 59, 106, 112) as a shared page would allow for a device to access an application and not only display user information (Rhee 23) but also user profiles including more information about the contact and where said information can be accessed at least on a resource over a network (Para 44, Fig. 6) (web page). While Rhee and Thattai show accessing information from a resource either in an external memory or via a shared web page, neither mention the phrase “network resource” or:

Identifying the independent network resource being a separate network location from where the communication information is retrieved, the independent network user comprising information about each user in a set of users,   the information on the independent network resource being independent from the retrieved communication information.
However, as stated above the broadest reasonable interpretation of the claimed “network resource” that is not specifically defined in the specification is at least is “any network resource” that can be “identified” and provide communication information to the requestor. Said information, according to the specification can be accessed from a number of sources such as a web page, an external device or even telephone directories or email information or profile pages, etc. To this end, Rhee in view of Thattai show resources that can be accessed to provide communication information. 
Nonetheless, Dolin is relied upon to teach what the skilled artisan at the time of the invention would additionally understand “identifying” and accessing profiles on a network resource and retrieving the communication information. Dolin expressly shows identifying 

    PNG
    media_image4.png
    803
    1105
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    567
    731
    media_image5.png
    Greyscale

Dolin teaches different network services can be accessed simultaneously for the user and other users (fig. 10) (Para 21, 72-75). A first request (Para 73-75) to the network resource can retrieve profile information for a user or other users. The response as shown in figure 11, is to display as page with individual network resources identified and accessible for independent user profile data. As stated in Dolin, the relationship to a service is shown in the contact list, where underneath each the service to which the profile information was retrieved is listed. Thus, contact 4, was accessed via secondary source of NS E. Contact 6 similarly a different service and as shown in contact 5 (See Para 76-77). 

    PNG
    media_image6.png
    811
    824
    media_image6.png
    Greyscale

Thus, as stated in Dolin a first profile can be stored (Para 67) and a second unmatched profile can be retrieved from a different service (Para 68-69) for the purposes of merging user information (Para 2). Much like the Rhee page that displays multiple contacts and Thattai user profile page, Dolin shows similarly the display of a user profile along with contacts. The combination or Rhee, Dolin and Thattai would reflect a user interface that can display profile information in different ways to displaying the specific network service to which provides the different user profile information for either the user or another contact user or both. 
Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Dolin in front of them to specifically show on a 
dependent claims 21, Rhee teaches the method further comprising: identifying a type of platform used for each communication between the first user and each user; further ranking the communication information within said profile of the first user based on said type of platform (See platform type e.g. Text vs Email and also ranking based on number of text or email or phone calls (Para 23-24 and 40-41 and then also ranking the information (See figure 3a-3b). In the alternative, Thattai teaches communication over different platforms (Para 41-48, 57-58 and as shown in fig. 8-9). 
With respect to dependent claims 22, Rhee teaches the method wherein said data associated with communications the first user has had with each user comprises data selected from a group consisting of: times of communications, dates of communications, types of communications, volume of communications, length of communications, and speed of responses. (See Rhee Para 21-24, fig 2-4, time, types of communication, dates and length of each).
With respect to dependent claims 24, Rhee teaches the method wherein said independent network resource information is selected from third party network resources consisting of: web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data and company website profiles. (Address book (Para 36) or telephone directory). While Rhee teaches a process that is consistent with the present application examples of identifying a network resource comprising a set of users, in the alternative, Thattai teaches a user interface that can display a set of events representing communications between a first user and other users as life events (See Thattai Para 10). Thattai teaches a management module 100, that gathers content over a network and manages relationships with other users (Para 41-42, 45-47, and 52) where information is extracted and stored from network locations and resources. Thattai teaches the life map module 210, contacts database 214 are used to display events and activities with other users (Para 52, 59) shared with contacts in the contacts database. As shown, the digest (fig.5), much like that of Rhee, can display a group and overall communication activity with another user (Para 75).  Thattai teaches a profile comprises communications between a particular user and the user across a variety of communications channels (Para 4) also contains activities, events, etc. (Para 75-77, 82-99, Fig. 7-10) and between a specific set of users (Para 75-77). The contacts 504, consist of profiles. third party) (Para 84-84-86) is identified as a network resource (group URL) that includes information about a set of users by indicating which other users are also in the same group with the contact Geoffrey (Para 77, 86, 90, Fig. 8;).   As shown in Thattai teaches displaying a user profile of linked users (Para 12).  In culmination, Fig. 11, item 1104, the system can display the relevant Kliks or groups associated with the current user, thus identifies network resources comprising other users (Para 98-99), where the calendar reflects at least one interaction with a group. It is also noted, the interface provides a mechanism to search and identify other groups from the user (Para 99) and identify other network resources comprising sets of users.  In the alternative, Dolin expressly shows an identifier outlining different platforms for the contacts (See Dolin Fig. 11). The combination of Rhee (fig. 3a) displaying a list of contacts along with the number of messages with Dolin Fig 11) would reflect each contact (friends) displayed with an identifier of an independent network resource identifiers separate from communication information received from the user (Dolin Para 73-77).

Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Dolin in front of them to specifically show on a display a profile of a user and others users exchanging communications to one another where the profile stores the combined interactions with other users and ranks said communications and where the network resource identifiers are identified for each user and are independent of the communication information. The motivation to combine Rhee with Thattai first comes from Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Para 5, 24) thus making it possible to see or display changes in communications over time (Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Para 23). Thattai is an example of the features suggested in Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  
With respect to dependent claims 25, Rhee does not teach the method wherein said input is associated with a selection of said set of users from a web page, however this feature would have been obvious to the skilled artisan at the time of the invention in view of Thattai because Thattai suggests a source of the information can be a calendar event on the web version of an email client (See Para 3).  
With respect to dependent claims 26, Rhee teaches the method wherein said input is associated with a selection of said set of users from an application program interface (See Para 35-36, Application to display contacts as related to communications or output to a user interface after analyzing contact information (Para 23, 39-43). 
With respect to dependent claims 27, Rhee teaches the method wherein said input is associated with a portion of said set of users, and said remaining portion of said set of users are identified based on the identified portion (See Fig. 3a and 3b, input can be on a specific user or top 6, and the remaining users are still identified in the timeline view 3B or in the ranked list, or as shown the list can 
With respect to dependent claims 28, Rhee teaches the method wherein said first user profile comprises a search bar that enables a search for information related to the first user and each user in said set of users (See figure 4, a search function to search the address book of contacts and users, Para 36).  
With respect to dependent claims 29, Rhee teaches the method wherein said communication information for each respective user is displayed within said profile (See Fig. 2, for each user the number of messages and conversation info is displayed, upon selection). 
With respect to claims 30-32, 33-37, claims 30-32, 33-37 reflect a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (See also device, memory and system (Rhee 21-23 and 37). 
With respect to claims 38-39, claims 38-39 reflect a device comprising a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (Para 21-23, and 37). 
 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179